Broyles, J.
Wesley Curry and others were convicted in the lower court of taking and carrying away about ten bushels of oysters, of the value of two dollars, from the lands of one L. P. You-mans, without the consent of the owner. The evidence not only failed to show that the oysters found in the defendants’ possession were taken from the lands of L. P. Youmans, but also failed to show that they were not taken from the public oyster-beds, which are open to all citizens of the State. As the judgment of the trial judge must be reversed on the ground above stated, we do not think it necessary to pass upon the remaining questions in this case.

Judgment reversed.